Order entered March 20, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01260-CR

                                 DONOVAN WADE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-58212-T

                                             ORDER
       The Court REINSTATES the appeal.

       On January 24, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Jeffery

Buchwald; (3) Mr. Buchwald has not abandoned the appeal; (4) Mr. Buchwald’s explanation for

the delay in filing appellant’s brief is his workload and a recent illness; and (4) Mr. Buchwald

requested thirty more days to file appellant’s brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

Because the brief is already more than three months overdue, no further extensions will be

granted. If appellant’s brief is not filed within the time specified, the Court will remove Jeffery
Buchwald as appellant’s attorney and order the trial court to appoint new counsel to represent

appellant.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Rick Magnis, Presiding Judge, 283rd Judicial District Court, and to counsel for all

parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE